Virgin, J.
This is an action of debt on a bond bearing date July 1, 1876, given under the provisions of E. S., c. 113, § 24, to procure the release of the principal from arrest on an execution.
The bond was legally approved. Poor v. Knight, 66 Maine, 482.
The remaining questions raised by the defendants were all settled long ago in Titcomb v. Keene, 20 Maine, 381. Wing v. Kennedy, 21 Maine, 430. See especially Cushman v. Waite, 21 Maine, 540.
It is contended that the statute, (St. 1835, c. 195, § 9) construed by the cases cited, prescribed the arrest as the time from which the six months began to run, while by the present statute (R. S., c. 113, § 24) the six months commence at the date of release from the arrest. We do not so read the present statute. New provisions have been incorporated into the original section, but they in nowise affect the law in this respect. To be sure, the condition of the bond in suit, instead of following the language of the statute, by providing that the principal shall within six months from the time of his arrest (or imprisonment) cite, etc., provides that “ he shall in six months from the time of executing this bond,” etc. But the bond in Cushman v. Waite, supra, contained the same language; and it has been sustained too many times before and since the several revisions of the statute to be disturbed now.

Exceptions overruled.

Appleton, C. J., Walton, Barrows, Peters and Libbey, JJ., concurred.